Beasley, Judge.
In Oxley v. Kilpatrick, 225 Ga. App. 838 (486 SE2d 44) (1997), we reversed the trial court’s grant of motions for summary judgment filed by Dr. Rossi and his two co-defendants. The Supreme Court granted certiorari and reversed our holding that Dr. Rossi was not entitled to summary judgment. Rossi v. Oxley, 269 Ga. 82 (495 SE2d 39) (1998). Accordingly, our judgment in this case is vacated as to Dr. Rossi, and the judgment of the Supreme Court is made the judgment of this Court.

Judgment affirmed in part and reversed in part.


Senior Appellate Judge Harold R. Banke concurs. Blackburn, J, concurs specially.